DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lavelle U.S. Publication 2006/0027463 A1, further in view of Barnes U.S. Patent  7,329,343 B1.
With respect to claim 1, the Lavelle U.S. Publication 2006/0027463 A1 reference discloses in figure 1, a water treatment system configured for use with a pool (paragraph 0002), the water treatment system comprising: a housing 18 defining a chamber (the internal volume); an electrolytic chlorine generator 40 supported by the housing 18; an ozone generator 32 removably received within the chamber of the housing 18; a first fluid passageway duct 36 connected to an inlet end 38 and including an electrolytic chlorinator 40 including the electrolytic chlorine generator; a second fluid passageway 23 including a venturi structure 26 with a suction inlet 30 configured to receive ozone gas from the ozone generator. The reference further discloses the need to monitor fluid levels and possibly shut off if levels are too low. 
The reference differs in that it does not disclose a drain valve assembly positioned downstream of the ozone generator and upstream of the pool, wherein the drain valve assembly includes a floating valve that closes a drain outlet when water enters the drain valve assembly from the ozone generator and floats to open the drain outlet when water enters the drain valve assembly from the pool.  
The Barnes U.S. Patent  7,329,343 B1 reference discloses, bridge column 17 -18; column 18 line 34, the use of a float valve to automatically maintain the desired level of fluid in containers and flow. 
It would be obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Lavelle reference and use the float valve such as in the Barnes reference between the ozone device and pool, since it would address the fluid level concern by having the added benefit of ensuring the desired level of fluid in the system. 

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not suggest nor fairly disclose the electrolytic chlorine generator comprises: an insulating frame; a first electrode plate supported by the insulating frame and having a first side edge; a second electrode plate supported by the insulating frame and having a second side edge positioned adjacent to the first side edge of the first electrode plate; and an insulating separator positioned between the first and second electrode plates, the insulting separator protruding outward beyond the first and second side edges.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774